Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/14/20, 12/21/20 and 12/22/20 have been considered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a developing member comprising an electro-conductive outer surface and a metal film on an outer surface of the developing member, and an impedance is measured by applying an alternating current voltage having an amplitude of 1 V between the electro-conductive outer surface and the metal film while varying a frequency between 1.0 x 10-2 Hz to 1.0 x 107 Hz under an environment of a temperature of 23°C and a relative humidity of 50%, in a double logarithmic plot with a frequency on an abscissa and an impedance on an ordinate, a slope at a frequency of 1.0 x 106 Hz to 1.0 x 107 Hz is -0.8 or more and -0.3 or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hagiwara et al. (US Pub. 2015/0132032) discloses a developing roller for carrying toner on the outer surface.
	Yamauchi et al. (US Pub. 2015/0331346) discloses a developing roller having an electro conductive resin outer layer.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HOANG X NGO/Primary Examiner, Art Unit 2852